Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ferrell Benjamin Gibbs appeals from the district court’s orders denying his motions to recuse the district court judge and to vacate the criminal judgment as void and to terminate supervised release. We have reviewed the record and conclude that the denial of relief was appropriate. Accordingly, we affirm. We deny Gibbs’ motion for a polygraph examination and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.